Citation Nr: 1753831	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DMII), to include as due to herbicide agent exposure.  

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide agent exposure. 

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for residuals of skin cancer, to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to August 1962 and several active duty for training (ACDUTRA) periods during National Guard and Reserve service.  The Veteran was in-country in the Republic of Vietnam (RVN) in September 1971 during an ACDUTRA period.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2017, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

These appeals have been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017). 

The issue of entitlement to service connection for residuals of skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's DMII is etiologically related to service. 

2.  The Veteran's IHD is etiologically related to service.  

3.  The Veteran's prostate cancer is etiologically related to service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for DMII have been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2017).

2.  The criteria for service connection for IHD have been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2017).

3.  The criteria for service connection for prostate cancer have been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had diagnoses during the appeal period of DMII, IHD, and prostate cancer.  See treatment records from Muskogee VAMC, Little Rock VAMC, Oklahoma City VAMC, Dr. Minor, Dr. Garrett, Dr. Wright; June 2017 VA examinations; July 2017 surgical pathology report from Regional Medical Laboratory.  

The Veteran is presumed to have been exposed to an herbicide agent (Agent Orange) while in-country in the RVN in September 1971.  See February 1972 Certification of Active Duty ACDUTRA from the Oklahoma Air National Guard  Bureau (indicating ACDUTRA from September 1971 to October 1971 pursuant to Presidential Order dated September 16, 1971);  Presidential Order dated September 16, 1971 (naming the Veteran for the following itinerary: Oklahoma, New Mexico, California, Hawaii, Republic of the Marshall Islands, Guam, Japan, Republic of the Marshall Islands, Hawaii, California, Oklahoma); AF Form 626 (authorizing variations to the itinerary); 1971 Travel Voucher Itinerary (showing travel to: Oklahoma, New Medico, California, Hawaii, Republic of the Marshall Islands, Guam, Japan, Republic of the Philippines, RVN, Republic of the Philippines, Japan, Republic of the Marshall Islands, Hawaii, California, Oklahoma).  All three conditions are presumed to be etiologically related to service.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  As such, service connection is warranted.


ORDER

Service connection for DMII is granted. 

Service connection for IHD is granted.

Service connection for prostate cancer is granted. 


REMAND

While additional delay is regrettable, remand is required to fairly decide the Veteran's claim of entitlement to service connection for residuals of skin cancer.  Specifically, the Board requires medical clarification regarding whether the Veteran's skin diagnoses fit any of those enumerated in 38 C.F.R. § 3.309(e).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion to clarify whether any of the Veteran's skin disorders diagnosed during the appeal period fit any diseases enumerated in 38 C.F.R. § 3.309(e).

Additionally, the Board requires specific explanation as to whether the Veteran's diagnosis of "basal cell epithelioma" (see June 2017 VA examination) fits the 38 C.F.R. § 3.309(e) disease of "soft-tissue sarcoma," which includes "epithelioid leiomyosarcoma (malignant leiomyoblastoma)" and "epithelioid sarcoma."  See 38 C.F.R. § 3.309(e), NOTE 1.

The examiner is advised that herbicide agent exposure has been conceded.  

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of general medical knowledge; or the need for additional evidence.  

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


